Case 19-13885-BFK              Doc 20      Filed 12/05/19 Entered 12/05/19 10:13:30                         Desc Main
                                           Document     Page 1 of 1

                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF VIRGINIA

                                             Alexandria
                                         __________________ Division

In re Angela Katrina Davis
                                                                           Case No.       19-13885-BFK

                            Debtor(s)                                      Chapter 13


    ORDER EXTENDING TIME TO FILE CHAPTER 13 PLAN, LISTS, SCHEDULES
       AND STATEMENTS AND REQUIRING DEBTOR TO GIVE NOTICE
                       AND HEARING THEREON

       The debtor(s) have filed a motion to extend the time for filing their Chapter 13 plan, lists,
schedules and statements. Accordingly it is ORDERED that

         1. the debtor’s motion to extend the time to file a plan is granted.

         2. the deadline for filing a Chapter 13 plan is extended to ______________________________.
                                                                            December 31, 2019

         3. the debtor(s) shall forthwith notify the trustee and all creditors of the respective deadline
set for the filing of the plan.

       4. under authority of Local Bankruptcy Rule 1007-1, the time is extended to
___________________________
December 31, 2019               for filing all lists, schedules and statements.

         If you fail to timely file any of the foregoing missing documents or a motion for further extension
                                                   January 2, 2020
of time, you must file a response no later than ___________________________       and appear at a hearing
to explain why the bankruptcy case should not be dismissed for failure to timely cure the deficiency and
any other deficiency(ies) or certifications that accrue before the hearing. The hearing will be held:

             Date:     January 9, 2020
             Time:     1:30 p.m.
Location: U. S. Bankruptcy Court, 200 S. Washington St., 2nd Fl., Courtroom I, Alexandria, VA 22314

If the debtor(s) fails to file a timely response and appear at the hearing, the above-captioned case
PD\ be dismissed.

NOTICE: The hearing will be held only if the debtor(s) fails to timely file any of the foregoing
missing documents or a motion for further extension of time.

                                                                 WILLIAM C. REDDEN
                                                                 Clerk of Court

Date: ________________________
      December 5, 2019                                               /s/ Elizabeth W. Douglass
                                                                 By ___________________________________
                                                                                 Deputy Clerk

                                                                 NOTICE OF JUDGMENT OR ORDER
                                                                 ENTERED ON DOCKET
                                                                 December 5, 2019
                                                                 _______________________________
[oex13ps ver. 11/19]
